Citation Nr: 1309021	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the character of the appellant's discharge serves as a bar to entitlement to VA compensation and pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The appellant served on active duty from July 1990 to February 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In September 2011, the appellant testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDING OF FACT

1.  The appellant was discharged from his only period of active military service under other than honorable conditions, which was a result of willful and persistent misconduct.   

2.  The appellant was not insane at the time of the willful and persistent misconduct that was the reason for his discharge from active military service.  


CONCLUSION OF LAW

The appellant was discharged under dishonorable conditions from his only period of active service and is barred from VA compensation and pension benefits.  38 U.S.C.A. §§ 101(2), 5107(b), 5303 (West 2002); 38 C.F.R. §§ 3.102, 3.12, 3.354 (2012).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nichoslon, 19 Vet. App. 473 484 (2006), the U.S. Court of Appeals for Veterans Claims (Court) explained that there are five elements of a claim of entitlement to VA disability compensation benefits, as follows:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.  Here, the first element is at issue, and indeed, the Board finds that this element is not present.  Therefore, whether VA met its duty to notify and assist with regard to any of the other elements cannot have resulted in prejudice to the appellant.  

In April 2009, the RO received the appellant's claim of entitlement to service connection for disability due to posttraumatic stress disorder (PTSD), residuals of fracture of the right pointer finger, tinnitus, and hearing loss.  In July 2009, the RO sent a letter to the appellant informing him of the evidence necessary to substantiate the veteran status element of his claim.  The letter informed him of the kinds of evidence that could substantiate that element and informed him that he could provide the RO with any such evidence or information regarding such evidence.  It included in that letter the text of 38 C.F.R. § 3.12 (2012), the regulation applicable to determining if an individual has veteran status.  This letter satisfied VA's duty to notify as to the veteran status element.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of pertinent evidence and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the appellant's service treatment records and administrative records pertinent to his discharge from active service.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

As explained in the Merits section of this decision, if a claimant was insane at the time he or she committed the offenses that resulted in that person's discharge under dishonorable conditions, such discharge will not be a bar to the payment of benefits.  38 C.F.R. § 3.354(a).  Therefore, the Board has considered whether VA has a duty to provide an examination or obtain a medical opinion with regard to whether the appellant was insane during the time of the conduct that resulted in his discharge from active service.  

The medical personnel who examined him contemporaneous to the misconduct that resulted in his discharge necessarily were presented with his then current mental and physical condition.  Of record are medical records for the period during which he engaged in the misconduct that led to his discharge.  He was examined by medical personnel just one month prior to the misconduct and shortly after he was apprehended following the misconduct.  Those records include diagnoses but the diagnoses are for physical disorders, including possible post traumatic seizures.  As the medical personnel were aware of his medical condition, aware of his injuries suffered as a victim of an assault, and even used the term "posttraumatic" in the context of seizures, it follows that those personnel would have rendered different or additional diagnoses, or made some additional comment if he had a disease that resulted in prolonged deviation from his normal method of behavior; or resulted in his interference with the peace of society; or due to which he had so departed from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

Any retrospective opinion rendered now, some two decades after that misconduct, would be based on those records and evidence that is not contemporaneous to the time in question; such as the appellant's recollection.  Although the appellant may be able to relate his recollection of that time period, such recollection comes after the twenty year intervening period and is therefore not as probative as what was recorded at the time in question.  Given, these facts, a retrospective opinion would not be as probative as the evidence already of record.  There is sufficient medical evidence of record to render the decision, thus the fourth factor listed above is met.  Additionally, the Board notes that there is no reasonable possibility that providing the appellant with an examination and obtaining a retrospective opinion would substantiate his claim.  VA has no duty to provide an examination or obtain an expert opinion in this case.  


As noted in the INTRODUCTION, the Veteran was provided an opportunity to set forth his contentions at a September 2011 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the November 2012 Board hearing, the undersigned Veterans Law Judge identified the issue on appeal.  See Hearing Transcript (T.) at 2.  Information was also solicited regarding the circumstances surrounding the appellant's discharge.  T. at 4-23.  The undersigned specifically inquired as to the Veteran's assertion that he engaged in the conduct at issue due to psychiatric symptoms.  T. at 12-14.  The Board concludes that the issues were "explained . . . in terms of the scope of the claim for benefits," or that "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Here, the undersigned did not suggest that the appellant submit any evidence that had been overlooked.  However, under the facts of this case such suggestion was not required.  The period of interest as to any such evidence regarding his discharge or the misconduct upon which his discharge was based is that period contemporaneous to the discharge and misconduct.  Further, as he testified that he did not know anything about PTSD during the period, there is little reason to believe that any evidence, such as evidence of insanity at the time, had been overlooked.  T. at 6.  He essentially argues, retrospectively, that his actions would have conveyed insanity (or a severely compromised psychiatric state) if there had been a proper evaluation or that he knew to present such a defense at that time.  Importantly, however, his service treatment records are of record.  He testified that he had sought an upgraded discharge through the service department but his request had been denied.  These facts tend to show that there was no indication that the appellant had overlooked any evidence that may tend to show that he was not discharged under dishonorable conditions.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Merits

The Veteran's DD Form 214 documents that he was discharged under other than honorable conditions.  The narrative reason for the separation was for the good of the service - in lieu of court martial.  In April 2009, the appellant filed a VA Form 21-526 application for Compensation and/or Pension.  He indicated that he was claiming entitlement to VA compensation benefits for the disabilities described in the Duties to Notify and Assist section, above.  In the decision on appeal, the RO determined that the appellant's only period of service was dishonorable for VA purposes and he is therefore not eligible for VA compensation and pension benefits based on that period of service.  

In determining if his discharge is a bar to compensation and pension benefits, the appellant asks that VA take into consideration his contention that his misconduct was due to PTSD along with his associated alcohol use as self medication.  He also believes that VA should consider his argument that he relied on improper legal advice in opting for discharge, and his Sergeant was disingenuous in whether he was on authorized leave.  Further, although he made mistakes during service, he asserts that he would act differently if he had another opportunity.  

Statute provides that for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, the United States will pay compensation to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated.  38 U.S.C.A. § 1110 (West 2002).  The term "veteran" is defined by statute as a person who service in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(3).  

The question before the Board is whether the appellant was discharged or released under conditions other than dishonorable for his only period of active service, not whether he was discharged or released under conditions other than honorable.  VA regulation provides that discharge or release from service under one of several specified conditions is a bar to payment of benefits unless it is found that the person was insane at the time of committing the offense causing such release or unless otherwise specifically provided.  38 C.F.R. § 3.12(b).  The conditions under which a discharge or release is considered to be under dishonorable conditions include a discharge under other than honorable conditions if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  Id.  

Service department records document that on November 12, 1992, the Veteran was arrested by civilian authorities on the charge of aggravated assault committed that date.  The narrative of the arrest explained that a person told police that an individual in a truck had fired a shotgun at him.  The appellant was arrested.  In a sworn statement, the appellant stated that he challenged a man who was trying to steal the appellant's possessions from his truck, the man brandished a knife, and the appellant fired a gunshot at the ground.  

A Military Police Desk Blotter dated in November 1992 includes an entry of off-post aggravated assault under Article 128 of the Uniform Code of Military Justice (UCMJ).  This entry noted that the appellant shot another individual in the hand, fled the scene, was stopped by civilian police, and arrested and transported to the civilian police department.  The shooting victim signed a release of obligation to the civilian police department, and the appellant was released on his own recognizance.  

A November 30, 1992 memorandum of record includes that on November 12, 1992, the appellant was charged with aggravated assault, resisting arrest, and discharging a firearm within the city limits, the victim dropped the charges, and the appellant was released to the military unit.  

A January 1993 DD Form 458 Charge Sheet documents two charges.  First, violation of UCMJ Article 128 with a specification that the appellant committed an assault on another individual by shooting at him with a dangerous weapon, a means likely to produce death or grievous bodily harm, to wit: a shotgun.  The second charge is a violation of UCMJ Article 86 with a specification that the Veteran absented himself from is unit without authority on or about December 27, 1992 and remained absent until apprehended on January 12, 1993.  An FH Form 4-50, Court-Martial Charges sheet, includes the recommendation of a bad conduct discharge by Special Court-Martial.  

Under Texas law a person commits an assault if the person intentionally, knowingly, or recklessly causes bodily injury to another or threatens another with imminent bodily injury.  VTCA., Penal Code § 22.01(a) (West 2012).  If a person uses or exhibits a deadly weapon deadly weapon during the commission of the assault, such person commits an aggravated assault.  VTCA., Penal Code § 22.02(a) (West 2012).  Aggravated assault is a second degree felony or a first degree felony, depending on the circumstances.  VTCA., Penal Code § 22.02(a) (West 2012).  These sections were not substantively changed by amendments after the appellant was charged.  The maximum military prescribed punishment for assault with a dangerous weapon or other means or force likely to produce death or grievous bodily harm when committed with a loaded firearm is a dishonorable discharge, forfeiture of all pay and allowances, and confinement for eight years.  See Manual for Courts-Martial United States 1984, Pt. IV, § 54.e (1994 ed.).  There were no substantive changes to that section between 1984 and 1994.  

Given that the misconduct charged was a felony, the Board finds that the misconduct that led to his discharge was not a minor offense.  Section 3.12(d) of 38 C.F.R. contains no requirement of conviction of the offense in order for the Board to make the finding that the misconduct charged is not a minor offense.  Based on this finding, the Board concludes that even assuming arguendo that the appellant's service was otherwise honest, faithful, and meritorious such other service would not mean that the basis for his discharge was other than willful and persistent misconduct.  

There is no argument that the charged aggravated assault was not willful.  Although the appellant has argued that the subsequent absent without leave (AWOL) period was not willful, the Board finds to the contrary.  His explanation regarding the alleged behavior of Sergeant L and his efforts to return to the military have been considered.  However, the Board finds the service records more probative as to the events between October 1992 and January 1993.  The record makes no mention of an explanation at the time of those events that the appellant was on authorized leave.  A Sergeant L. is not even mentioned.   There is also little reason to believe that the appellant would have been given any type of authorized leave in light of severe charges he was facing.  The appellant has also provided no explanation as to why he did not immediately contact the Army during his purported civilian confinement.  He surely would have known the protocol through basic training. 

As to the persistent aspect of the misconduct, the Board finds that his subsequent AWOL taken together with the charged aggravated assault suffices.  The report refers to the AWOL period as ending when the appellant was apprehended, a fact that tends to show that his period of AWOL had an aspect of persistence in itself.  That is, once he went AWOL, he continued in that status until he was apprehended.  

In sum, the Board finds that the appellants charged aggravated assault followed by a period of AWOL ending only upon his apprehension, constituted willful and persistent misconduct and that it was this willful and persistent misconduct that was the basis for his discharge.  

In his January 2010 notice of disagreement, the appellant contended that he suffers from PTSD as the result of his service and that it was this psychiatric condition that resulted in the problems that led to his separation from active service.  The Board thus addresses whether there is evidence of insanity that would allow him to receive VA compensation and pension benefits notwithstanding that he was discharged under dishonorable conditions.  It also addresses his contentions regarding receipt of improper legal advice and that he believed that his absence from his unit in December 1992 - January 1993 was authorized.  

If it is determined that at the time of the offense that led to a person's discharge that person was insane, then such person shall not be precluded from VA benefits.  38 U.S.C.A. § 5303(a) (West 2002).  In determining whether an individual was insane at the time he committed an offense leading to his discharge, such decision will be based on all the evidence procurable relating to the period involved, and applying the VA's definition of insanity.  38 C.F.R. § 3.354(b) (2012).  For VA purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2012).  The phrase "due to a disease" applies to all three circumstances provided in 38 C.F.R. § 3.354(a).  It is the time frame during which the behavior occurred that is at issue when determining if the appellant was insane.  See Gardner v. Shinseki, 22 Vet. App. 415, 420-21 (2009).  

During the September 2011 Board hearing, the appellant testified that several months after serving in Saudi Arabia, he began heavy use of alcohol; a use he described as self-medicating his post traumatic stress.  T. at 7.  He acknowledged that he had been charged with aggravated assault and being AWOL.  Id.  The appellant testified that during service he was improperly advised by an attorney to accept the discharge with a bar from reenlistment because doing so could keep him from getting in more serious trouble and that after he was released from military service he could ask to have his discharge upgraded.  T. at 9.  He testified that at that time he was unaware of the long term consequences of his choice.  Id.  The appellant also testified that after VA denied his claim for compensation benefits he filed with the U.S. Army to have his discharge upgraded but was unsuccessful.  T. at 10.  

The appellant testified that approximately one month prior to the November 1992 incident he was the victim of an assault when leaving the noncommissioned officer (NCO) club and that as the result of that assault he was hospitalized for approximately one month.  T. at 13.  He testified that this assault made his psychiatric symptoms worse.  Id.  He testified that the October and November incidents involved different individuals.  T. at 15.  

He testified that he went home on leave on December 27, 1992, got into an altercation while home and was incarcerated for several days.  T. at 19.  He testified that he was drinking to deal when he became involved in the altercation while home.  Id.  When asked if he went home on authorized leave, he testified that Sergeant "L." explained to him that he was going to have his paperwork prepared, but when he got into trouble after going home, Sergeant L. denied knowing anything about it.  T. at 19-22.  He testified that his mother communicated his situation to the authorities, he was released from jail, and planned to drive to the base in Alabama for transport to his duty station in Texas, but that, when he got to Alabama, he was put in the stockade.  T. at 19-20.  

The assault of which the appellant was a victim is documented in a November 30, 1992 memorandum of record.  This states that on October 2, 1992, the Veteran was the victim of an aggravated assault in the parking lot of the main NCO club, he was hospitalized from October 3 to October 6, 1992 and was on convalescent leave from October 6 to November 3, 1992.  Another document explains that he was involved in an argument with an unknown male inside the NCO club, was struck with a baseball bat, fists, and glass by more than one individual after he exited the club, and the appellant was transported to the hospital by ambulance where he was treated for lacerations of his head and left hand and admitted for observation.  

October 28, 1992 service treatment records document that the appellant was in an altercation two weeks earlier, had been admitted for repair of the left middle finger external tendon.  The cast was removed the date of that note and the plan was for a splint for six to eight weeks.  November 3, 1992 treatment notes document that he appellant was status post left little finger repair.  

January 13, 1992 treatment notes document that the Veteran complained of blackouts for the past three months since the injury to his head at the NCO club.  A neurology consult signed the following day included a provisional diagnosis of fitness for confinement.  The consult has three findings, post traumatic headaches, rule out cervical cord area lesion, and rule out post traumatic seizure disorder.  This note documents that the patient was observed to have a generalized seizure on January 12, 1993 while in confinement.  There are several recommendations, the last of which was that he was fit for confinement.  

The preponderance of evidence is against a finding that the appellant was insane at the time that he engaged in the willful and persistent misconduct just described.  Service medical personnel treated him for the assault of which he was a victim and therefore examined him shortly prior to the events of November 1992.  He was also examined shortly after his apprehension and confinement.  These records contain no evidence showing that he was insane under the definition found at 38 C.F.R. § 3.354(a).  Neither those treatment notes nor his statements, for example his explanation of the events of November 12, 1992, show that he exhibited, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  

Prior to the November 1992 to January 1993 misconduct, the diagnoses provided had to do with lacerations.  After the misconduct, the diagnoses were headaches, and to rule out certain physical, including neurological, conditions.  There is no mention of a mental disease that he now claims was instrumental in his behavior, or that conditions that the willful and persistent misconduct were due to any of the conditions diagnosed.  His explanation many years later of PTSD, a condition that was not diagnosed during the time period of interest, attendant alcohol abuse, and the October assault, is outweighed by the more contemporaneous evidence which tends to show that he did not meet the 38 C.F.R. § 3.354(a) definition of insanity.  

Also considered is the Veteran's contention that he relied on incorrect legal advice in choosing to accept a discharge rather than contest the charges against him.  The Board need not address this contention in detail because even if he was provided with incorrect legal advice, that fact would not change the outcome of this decision.  There is no statutory or regulatory basis for finding that his discharge should be under other than under dishonorable conditions solely on the basis that he acted on incorrect legal advice in choosing to accept the discharge rather than face the charged aggravated assault.  This same analysis applies to his statement that he would act differently if he had the opportunity.  

For these reasons, the Board concludes that the preponderance of evidence shows that the appellant was discharged under dishonorable conditions, is not a veteran for VA compensation and pension benefits purposes, and that his discharge is a bar to VA compensation benefits.  His appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


